Citation Nr: 1412024	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-06 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from January to August 1981 and from July 1982 to February 1984.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2013, the Board granted service connection for chondromalacia patella of the right knee (right knee disability), based on aggravation, and remanded the issue of entitlement to TDIU to the RO to obtain a current VA Form 21-8940, Veterans Application For Increased Compensation Based On Unemployability, and for an evaluation to determine the effect of the service-connected disability on the Veteran's employability.  A current VA Form 21-8940 and a new opinion were obtained in November 2013.

Based on the above, there has been substantial compliance with the September 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

An October 2013 rating decision granted service connection for a right knee disability and assigned a 10 percent rating effective March 17, 2008.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in July 2010, and a transcript of the hearing is of record.  

As noted in the Board's June 2013 remand, the issue of entitlement to service connection for a back disability has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This issue has still not been adjudicated by the AOJ.  Additionally, the issue of entitlement to service connection for a psychiatric disability as secondary to service-connected disability, was raised by the Veteran in a January 2014 statement but has not been adjudicated by the AOJ.  Therefore, the Board also does not have jurisdiction over it, and it is also referred to the AOJ for appropriate action.

The Veteran has specifically argued that adjudication of his appeal on the issue of entitlement to TDIU should be stayed pending an adjudication of his claim of entitlement to service connection for a low back disability.  The Board disagrees.  Adjudication of the TDIU appeal at this time does not prejudice the Veteran because, in the event that service connection is granted for a low back disability, the Veteran can file a claim for TDIU at that time.  There is also no basis to remand the TDIU claim as inextricably intertwined with the low back claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board does not have jurisdiction over the claim for a low back disability because it has never been adjudicated.  Therefore, it cannot be remanded and can only be referred for initial adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service connected for right knee disability, 10 percent disabling.   

2.  The Veteran has completed college; he last worked full time in 1984 in military service.  

3.  The Veteran's service-connected disability does not preclude him from securing or following a substantially gainful occupation consistent with his educational background and previous work history.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 3.102, 3.340, 3.341, 4.16 (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided herein. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in March 2008, prior to adjudication, which informed him of the requirements needed to warrant TDIU.  

In accordance with the requirements of VCAA, the March 2008 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims file after the March 2008 letter.  In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in the March 2008 letter of the criteria for consideration in the assignment of an effective date in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2012).  A VA knee examination was conducted in August 2011, with additional VA opinions provided in March 2012 and November 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinions are adequate for the TDIU issue adjudicated below, as they provide the relevant medical evidence necessary to decide whether the Veteran warrants TDIU based on extraschedular consideration.  Accordingly, there is adequate medical evidence of record to make a determination on the issue decided on appeal and VA's duty to assist with respect to obtaining a VA examination in this case has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his July 2010 hearing.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by his accredited representative from Disabled American Veterans.  The representative and the VLJ who conducted the hearing asked questions to ascertain the extent of the Veteran's knee disability.  They also asked questions to ascertain the existence of any outstanding potential available evidence to substantiate the claims.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for TDIU.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
Analysis of the Claim

The Veteran has contended, including at his July 2010 hearing, that he has disabilities due to service that prevent substantially gainful employment.

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

A schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1; Van Hoose supra.

Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  

The Veteran's only service-connected disability is his right knee disability, which is assigned a 10 percent rating.   As this rating does not meet the above noted percentage requirements, entitlement to TDIU cannot be assigned under 38 C.F.R. 
§ 4.16(a).  However, as noted above, benefits on an extraschedular basis may be considered under 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, if the Board determines that an extra-schedular rating should be considered, the Board should remand the issue to VBA so that the issue can be referred to Director of Compensation.  See 38 C.F.R. § 4.16(b) (2013).

The Board must now determine whether the Veteran is unemployable by reason of his service-connected right knee disability alone, taking into consideration his educational and occupational background.  According to the recently received VA Form 21-8940, the Veteran has completed college; he last worked full time in 1984 in service.    

Bilateral chondromalacia of the knees was diagnosed on VA evaluation in September 2008, and it was reported that the disability affected his daily activities by preventing chores, shopping, exercise, sports, and driving.  The current severity was moderate.

The Veteran was granted Social Security Administration disability benefits in March 2010, effective September 1, 2009, due to disc degeneration of the back.  The secondary diagnosis was other unspecified arthropathy.

The Veteran testified at his July 2010 travel board hearing that he injured his right knee in service, for which he had surgery, and that his bilateral knee disability prevents him from working.  The Veteran submitted a statement in January 2014 in which he noted that he was unemployable because of both his back and knee disabilities, that he has been attempting to obtain service connection for his back disability since 2006, and that it is his back disability that has caused him to need a wheelchair.  Unfortunately, as noted above, the issue of entitlement to service connection for back disability is still not part of the Veteran's current appeal and has been again referred to the RO for adjudication.  

According to an August 2010 statement from D. H. Cameron, M.D., the Veteran had chronic debilitating knee and back pain as a result of a fall in service, which caused a permanent limp and gait disorder, resulting in his being mostly confined to a wheelchair.  His symptoms have worsened over the past year, and aggravation has passed the natural progression of the disability.

When the Veteran examined by VA in August 2011, which included review of the record, there was no right knee instability, giving way, or weakness.  His gait was antalgic.  He was able to stand for 15-30 minutes and able to walk 1/4 mile.  It was reported that the Veteran was unemployed; his usual occupation was art work.  The knee disability did not have a significant effect on his usual occupational or usual daily activities.  Right knee strain was diagnosed, and the examiner concluded that the knee strain was less likely as not caused by or the result of service injury because there was no evidence of chronic disability in service or after service discharge.

A March 2012 addendum to the August 2011 examination report has been added to the record.  The examiner concluded that the Veteran's right knee strain was not aggravated by service, as he was seen in service only for a laceration of the right knee after a fall.  There was no evidence of chronicity or repeated treatments in service for the right knee.

X-rays of the right knee in July 2012 reveal mild tricompartmental joint space narrowing and probably suprapatellar joint effusion.  There was no fracture, dislocation, or loose bodies.


A June 2013 VA opinion, obtained in response to a June 2013 Board remand, concluded that there was no clear and unmistakable evidence (obvious and manifest) that the Veteran's preexisting right knee disability was not aggravated by his military service.  

According to a November 2013 VA opinion based on a review of the record, obtained in response to the September 2013 Board remand, the Veteran's service-connected right knee disability would not affect any sedentary employment but might limit a weight-bearing job requiring bending, stooping, and prolonged walking.  

The Board finds a lack of evidence that the Veteran's service-connected right knee disability alone prevents him from obtaining or maintaining substantially gainful employment.  The only medical opinion that directly addresses whether the Veteran's service-connected right knee disability renders him unable to secure or follow a substantially gainful occupation is the November 2013 negative opinion, which is based on a review of the record.  According to this opinion, the Veteran's right knee disability would not preclude sedentary employment.  In fact, when examined in August 2011, there was no right knee instability, giving way, or weakness.  Moreover, X-rays of the knee in July 2012 showed only mild tricompartmental joint space narrowing.

Although the Veteran contended in his January 2014 statement that he was not examined by the VA medical professional in November 2013, the Board finds that an in-person examination was not required.  The opinion is based on a review of the record, which includes a prior VA examination of the right knee.  While Dr. Cameron opined in August 2010 that the Veteran was mostly confined to a wheelchair, this was due to both back and knee disabilities.  Dr. Cameron's opinion does not address whether the Veteran's right knee disability, by itself, prevents him from obtaining or maintaining substantially gainful employment.

Because the record does not reflect that the Veteran is unemployable due solely to his service-connected right knee disability, the preponderance of the evidence is against his claim for TDIU and referral for an extraschedular evaluation is not warranted.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


